DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Tingting Liu August 24, 2022.

The application has been amended as follows: 
In the Specification:
The following paragraph has been inserted prior to “BACKGROUND” on page 1:
INCORPORATION BY REFERENCE OF A SEQUENCE LISTING
A Sequence Listing is provided herewith as a text file, “2019-06-20-319-sequence-listing.txt” created on June 20, 2019 and having a size of 71, 110 bytes.  The contents of the text file are incorporated by reference herein in their entirety.

In the Claims:
 	1. (Currently Amended An engineered Chinese hamster ovary (CHO) cell, comprising an exogenous nucleic acid molecule inserted in the genome of the engineered cell, wherein the engineered cell is obtained by a process that includes introducing into a CHO host cell a construct for inserting the exogenous nucleic acid molecule into a target site within an expression-enhancing sequence in the genome of the host cell, the expression-enhancing sequence being at least 8000 identical to a sequence selected from SEQ ID NOs: 1-16 or a 100 to 2000 nucleotide fragment thereof.  

 	2. (Original) The engineered cell of claim 1, wherein the construct is a homology recombination construct that includes the exogenous nucleic acid molecule flanked by a first homology arm and a second homology arm, the first homology arm being homologous to a sequence upstream of the target site and the second homology arm being homologous to a sequence downstream of the target site.  

3. (Original) The engineered cell of claim 2, wherein the expression-enhancing sequence is selected from SEQ ID NOs: 1-16.  

4. (Original) The engineered cell of claim 3, wherein the expression-enhancing sequence is selected from SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, and 16.  

5. (Presently Canceled) 

 	6. (Currently Amended) The engineered cell of claim [[5]] 1, wherein the engineered cell contains the exogenous nucleic acid molecule at the target site.  
 	7. (Currently Amended) The engineered cell of claim [[5]] 1, wherein the engineered cell contains the exogenous nucleic acid molecule at an off-target site, wherein the engineered cell expresses a higher level of the exogenous nucleic acid molecule as compared to a control cell.  

 	8. (Previously Presented) The engineered cell of claim 6, wherein the expression- enhancing sequence is SEQ ID NO: 7 or 9.  

 	9. (Previously Presented) The engineered cell of claim 6, wherein the expression- enhancing sequence is SEQ ID NO: 8 or 10. 

	10. (Currently Amended) The engineered cell of claim 1, wherein the exogenous nucleic acid molecule encodes a polypeptide.
  
 	11. (Currently Amended) A method of producing an engineered Chinese hamster ovary (CHO) cell that contains an exogenous nucleic acid molecule, comprising introducing into a host CHO cell a construct for inserting the exogenous nucleic acid molecule into a target site within an expression-enhancing sequence in the genome of the host cell, the expression-enhancing sequence being at least 80% identical to a sequence selected from SEQ ID NOs: 1-16 or a 100 to 2000 nucleotide fragment thereof, whereby the exogenous nucleic acid is inserted into a genomic site in the host cell to produce the engineered cell.  

12. (Original) The method of claim 11, wherein the construct is a homology recombination construct that includes the exogenous nucleic acid molecule flanked by a first homology arm and a second homology arm, the first homology arm being homologous to a sequence upstream of the target site and the second homology arm being homologous to a sequence downstream of the target site.  

 	13. (Original) The method of claim 12, wherein the expression-enhancing sequence is selected from SEQ ID NOs: 1-16.  

 	14. (Original) The method of claim 12, wherein the expression-enhancing sequence is selected from SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, and 16. 

	15. (Presently Canceled)
  
 	16. (Currently Amended) The method of claim [[15]] 12, wherein the expression-enhancing sequence is SEQ ID NO: 7 or 9.  

 	17. (Currently Amended) The method of claim [[15]] 12, wherein the expression-enhancing sequence is SEQ ID NO: 8 or 10. 

	18. (Currently Amended) The method of claim 11, further comprising, after the introducing step, selecting an engineered CHO cell that expresses a higher level of the exogenous nucleic acid molecule as compared to a control CHO cell.

	19. (Currently Amended) The method of claim 11, wherein the exogenous nucleic acid molecule encodes a polypeptide.
  
 	20. (Currently Amended) A construct for inserting an exogenous nucleic acid molecule into a target site within an expression-enhancing sequence in the genome of a Chinese Hamster ovary (CHO) host cell, the expression-enhancing sequence being at least 80% identical to a sequence selected from SEQ ID NOs: 1-16 or a 100 to 2,000 nucleotide fragment thereof.  

21. (Original) The construct of claim 20, wherein the construct is a homology recombination construct including a first homology arm that is homologous to a sequence upstream of the target site and a second homology arm that is homologous to a sequence downstream of the target site.  

22. (Original) The construct of claim 21, wherein the expression-enhancing sequence is selected from SEQ ID NOs: 1-16.  

23. (Currently Amended) The construct of claim [[21]] 22, wherein the expression-enhancing sequence is selected from SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, and 16.  
 	24. (Presently Canceled) 

 	25. (Currently Amended) The construct of claim [[24]] 22, wherein the expression-enhancing sequence is SEQ ID NO: 7 or 9.  

26. (Currently Amended) The construct of claim [[24]] 22, wherein the expression-enhancing sequence is SEQ ID NO: 8 or 10.  

 	27. (Currently Amended) The construct o21, further comprising an exogenous nucleic acid molecule flanked by the first homology arm and the second homology arm.  

 	28. (Original) The construct of claim 27, further comprising a promoter operable linked to the exogenous nucleic acid molecule.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest an engineered Chinese hamster ovary (CHO) cell having a construct comprising an exogenous nucleic acid inserted at an expression-enhancing sequence in the genome of the CHO cell.  The expression-enhancing sequence has a sequence at least 80% identical to any of SEQ ID NOS: 1-16, which sequences are novel sequences.  The prior art also fails to disclose or suggest a method of making such an engineered CHO cell or a construct for use in such a method.
It is noted that Hamaker et al. (22 Current Opinion in Chemical Engineering 152-160 (2018) discloses that site-specific integration of exogenous nucleic acids specifically at the claimed sequences was not known or understood before the effective filing date of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636